Citation Nr: 0739404	
Decision Date: 12/14/07    Archive Date: 12/19/07

DOCKET NO.  05-30 025	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUES

1.  Entitlement to service connection for an acquired 
psychiatric disorder, to include post-traumatic stress 
disorder (PTSD).

2.  Entitlement to service connection for migraine headaches

3.  Entitlement to service connection for a neck disorder.

4.  Entitlement to service connection for a left shoulder 
disorder.

5.  Entitlement to service connection for low back disorder.

6.  Entitlement to service connection for left knee disorder.

7.  Entitlement to an initial disability rating higher than 
10 percent for greater trochanteric bursitis of the left hip.

8.  Entitlement to an initial rating higher than 10 percent 
for psoriasis.

9.  Entitlement to a compensable initial rating for residuals 
of surgical repair of a Morton's neuroma of the left foot.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. J. Kunz, Counsel


INTRODUCTION

The veteran served on active duty from September 2000 to 
March 2004.

This appeal comes before the Board of Veterans' Appeals 
(Board) from rating decisions by the Boston, Massachusetts 
Regional Office (RO) of the United States Department of 
Veterans Affairs (VA).  In an April 2004 rating decision, the 
RO denied service connection for an acquired psychiatric 
disorder, migraine headaches, and disorders of the neck, left 
shoulder, low back, and left knee.  The RO granted service 
connection for several disorders, and assigned initial 
disability ratings of 10 percent for greater trochanteric 
bursitis of the left hip, 0 percent for psoriasis, and 0 
percent for residuals of surgical repair of a Morton's 
neuroma of the left foot.  In a January 2007 rating decision, 
the RO increased the rating for psoriasis to 10 percent, 
effective from the date of establishment of service 
connection.  The veteran has continued her appeal on that 
issue, and is seeking an initial rating higher than 
10 percent.

In a September 2007 Travel Board hearing before the 
undersigned Acting Veterans Law Judge, the veteran stated 
that she wished to withdraw her appeal for service connection 
for an acquired psychiatric disorder.

The issues of service connection for migraine headaches and 
for disorders of the neck and left shoulder are addressed in 
the REMAND portion of the decision below, and are REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDINGS OF FACT

1.  The veteran had pending on appeal before the Board a 
claim for service connection for an acquired psychiatric 
disorder.

2.  In a September 2007 hearing, prior to the promulgation of 
a decision in this appeal, the veteran requested to withdraw 
her appeal for service connection for an acquired psychiatric 
disorder.

3.  A chronic low back disorder, currently diagnosed as 
lumbosacral strain, manifested during service, and has 
continued since service.

4.  Recurrent left knee pain, currently diagnosed as 
patellofemoral syndrome, manifested during service, and has 
continued since service.

5.  From March 10, 2004, greater trochanteric bursitis of the 
left hip has been manifested by chronic pain and slight 
limitation of motion, producing no more than slight overall 
disability of that hip.

6.  From March 10, 2004, psoriasis has affected 10 percent of 
the body surface area, and 5 percent of the exposed body 
surface area.

7.  From March 10, 2004, to May 12, 2005, psoriasis was 
treated with corticosteroids for less than six weeks over 
each twelve month period.

8.  The veteran's psoriasis was treated with corticosteroids 
continuously from May 13, 2005, to April 13, 2006.

9.  From April 14, 2006, psoriasis has been treated with 
corticosteroids for less than six weeks over each twelve 
month period.

10.  From March 10, 2004, the veteran's left foot, status 
post surgical repair of a Morton's neuroma, has had residual 
numbness and tingling, without pain, limitation of motion, or 
other impairment of function.


CONCLUSIONS OF LAW

1.  With respect to the appeal for service connection for an 
acquired psychiatric disorder, the criteria for withdrawal of 
a substantive appeal by the appellant have been met.  
38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.202, 
20.204(b) (2007).

2.  Lumbosacral strain was incurred in service.  38 U.S.C.A. 
§§ 1110, 5107 (West 2002); 38 C.F.R. § 3.303 (2007).

3.  Patellofemoral syndrome of the left knee was incurred in 
service.  38 U.S.C.A. §§ 1110, 5107; 38 C.F.R. § 3.303.

4.  From March 10, 2004, the manifestations of greater 
trochanteric bursitis of the veteran's left hip have not met 
the criteria for a disability rating higher than 10 percent.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. Part 4, 
including §§ 4.2, 4.7, 4.40, 4.45, 4.71a, Diagnostic Codes 
5019, 5252, 5253, 5255 (2007).



5.  From March 10, 2004, to May 12, 2005, the manifestations 
of psoriasis did not meet the criteria for a disability 
rating higher than 10 percent.  38 U.S.C.A. §§ 1155, 5107; 
38 C.F.R. Part 4, including §§ 4.2, 4.7, 4.118, Diagnostic 
Code 7816 (2007).

6.  From May 13, 2005, to April 13, 2006, the manifestations 
of psoriasis met the criteria for a 30 percent disability 
rating.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. Part 4, 
including §§ 4.2, 4.7, 4.118, Diagnostic Code 7816.

7.  From April 14, 2006, the manifestations of psoriasis have 
not met the criteria for a disability rating higher than 10 
percent.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. Part 4, 
including §§ 4.2, 4.7, 4.118, Diagnostic Code 7816.

8.  From March 10, 2004, residuals of surgical repair of a 
Morton's neuroma of the left foot have not met the criteria 
for a compensable disability rating.  38 U.S.C.A. §§ 1155, 
5107; 38 C.F.R. Part 4, including §§ 4.2, 4.7, 4.71a, 
Diagnostic Code 5284 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Psychiatric Disorder

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
that fails to allege specific error of fact or law in the 
determination being appealed.  A substantive appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. §§ 20.202, 20.204(b).  

In September 2007, the veteran had a Travel Board hearing 
before the undersigned Acting Veterans Law Judge.  The 
veteran stated that she wished to withdraw her appeal for 
service connection for an acquired psychiatric disorder.  A 
written transcript of the hearing has been prepared.  With 
respect to the psychiatric disorder claim, there is no 
remaining allegation of error of fact or law for appellate 
consideration.  Therefore, the appeal is withdrawn.  
Accordingly, the Board does not have jurisdiction to review 
that appeal, and it is dismissed.

Low Back Disorder

The veteran reports that she has intermittent and chronic low 
back pain that began during service and has continued since 
service.  Service connection may be established for a 
disability resulting from disease or injury incurred in or 
aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. 
§ 3.303.  That an injury occurred in service alone is not 
enough; there must be chronic disability resulting from that 
injury.  If there is no showing of a resulting chronic 
condition during service, then a showing of continuity of 
symptomatology after service is required to support a finding 
of chronicity.  38 C.F.R. § 3.303(b).  A veteran may utilize 
"the chronic disease shown as such in service" provision 
when the evidence demonstrates: (1) that the veteran had a 
chronic disease in service, or during an applicable 
presumptive period; and, (2) that the veteran presently has 
the same condition.  Savage v. Gober, 10 Vet. App. 488 
(1997).  Certain chronic disabilities, including arthritis, 
are presumed to have been incurred in service if manifest to 
a compensable degree within one year of discharge from 
service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 
3.309.  When there is an approximate balance of positive and 
negative evidence regarding any issue material to the 
determination of a claim, VA shall give the benefit of the 
doubt to the claimant.  38 U.S.C.A. § 5107.

During service, the veteran was seen on many occasions, from 
2001 forward, for low back pain.  Lumbar spine x-rays taken 
in May 2001 showed very minimal narrowing at L5-S1.  The 
treating practitioner's impression was facet irritation at 
L2-L3.  In 2002, treating practitioners described the 
disorder as mechanical low back pain.  In a predischarge VA 
medical examination in January 2004, the veteran reported 
having occasional low back pain.  The examiner found that the 
veteran had normal ranges of motion of the lumbar spine, and 
had no current symptoms.  The examiner indicated that there 
was no current diagnosis for the low back.

The veteran has had VA outpatient treatment for low back 
symptoms.  Treatment notes from July 2004 reflect the 
veteran's report of intermittent low back pain, with a 
history of chiropractic treatment.  In October 2004, the 
veteran indicated that she was on medication for 
musculoskeletal pain, including left hip pain and back pain.  
In March 2005, the veteran reported ongoing low back pain.  A 
consulting rheumatologist noted tenderness in the left 
sacroiliac joint region.  The rheumatologist's impression was 
lower back pain, possibly due to early facet joint disease.  
Lumbosacral spine x-rays taken in March 2005 showed a 
transitional vertebra, and no other abnormalities.  The 
veteran had VA physical therapy in 2005 and 2006 for pain in 
her left hip and low back.

On VA examination in January 2006, the veteran reported that 
she had developed low back pain during service.  She 
indicated that she continued in physical therapy for her low 
back pain.  On examination, the ranges of motion of the 
lumbar spine were normal, and there was no spasm.  In March 
2006, a treating practitioner indicated that it was likely 
the veteran's back pain was mechanical.  Records from a 
private chiropractor show treatment from July to October 2006 
for pain in the left hip and low, mid, and upper back.  VA 
treatment records from November 2006 reflect the veteran's 
report of chronic low back pain since 1991.  The treating VA 
physician listed an impression of lumbosacral strain.

In the September 2007 hearing, the veteran reported that 
physical training during service had included long marches 
carrying heavy packs.  She indicated that she had begun to 
have low back pain after such marches.  She stated that she 
was seen for low back pain during service, and that she had 
continued to have low back pain and treatment for it since 
service.

The veteran has sought treatment for low back pain fairly 
continuously during service and since service.  A VA 
physician has diagnosed lumbosacral strain.  The evidence 
supports a finding that the current low back disorder was 
present during service and continued after service.  The 
record supports a grant of service connection for the 
veteran's lumbosacral strain.  Savage, 10 Vet. App. at 488.


Left Knee Disorder

The veteran asserts that she has left knee pain that began 
during service.  She also contends that a disorder in that 
knee may have been caused by her service-connected left foot 
disorder.  

As noted above, service connection may be established for a 
disability resulting from disease or injury incurred in or 
aggravated by service.  38 U.S.C.A. § 1110, 38 C.F.R. 
§ 3.303.  Service connection may also be granted for a 
disability which is proximately due to or the result of a 
service-connected disease or injury.  38 C.F.R. § 3.310(a).

During service, the veteran received outpatient treatment in 
March 2001 after slipping on ice and twisting her left knee.  
The treating practitioner's impression was quadriceps 
tendonitis.  The veteran was seen in May 2001 for left foot 
pain.  Left foot symptoms continued, and in October 2002 a 
physician diagnosed a Morton's neuroma in that foot.  The 
veteran underwent surgery in February 2003 to excise the 
neuroma.  The veteran also received treatment in 2002 and 
2003 for left hip pain, diagnosed as greater trochanteric 
bursitis.

The October 2003 report of a service medical evaluation board 
notes the veteran's report of left foot pain since 2001, left 
hip pain since 2002, and of current left knee pain.  
Examination revealed tenderness in the left knee.  In the 
January 2004 predischarge VA examination, the veteran 
reported occasional left knee pain.  On examination, the knee 
had a full range of motion.  The examiner's impression was 
intermittent bursitis and/or tendonitis of the left knee.

After service, the veteran continued to report left knee 
pain.  In VA outpatient treatment in July 2004, she reported 
a six month history of left knee pain.  In a VA rheumatology 
consultation in March 2005, the veteran reported having pain 
in her left knee with walking.  The rheumatologist noted that 
recent x-rays and MRI of the knee were normal.  The veteran's 
gait was normal.  The left knee was tender on examination.  
The rheumatologist's impression was likely mild 
patellofemoral syndrome.  In VA outpatient treatment in 
November 2006, the veteran again reported left knee pain.  In 
the September 2007 hearing, the veteran reported that left 
knee pain had begun in service, at about the same time as 
left foot pain, in 2002.

The veteran's service medical records contain reports of left 
knee pain, with practitioners noting tenderness and stating 
impressions of tendonitis and bursitis.  The veteran's 
complaints and practitioners' findings of a left knee 
disorder continued after service.  The record supports 
service connection for a left knee disorder, most recently 
diagnosed as patellofemoral syndrome.  Savage, 10 Vet. App. 
at 488.
Left Hip Disorder

The veteran has appealed the initial 10 percent disability 
rating that the RO assigned for her service-connected greater 
trochanteric bursitis of the left hip.  Disability 
evaluations are determined by the application of the VA 
Schedule For Rating Disabilities, which assigns ratings based 
on the average impairment of earning capacity resulting from 
a service-connected disability.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  Where there is a question as to which of 
two evaluations shall be applied, the higher evaluation will 
be assigned if the disability picture more nearly 
approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  When, as in this 
case, the appeal arises from the original assignment of a 
disability evaluation following an award of service 
connection, the severity of the disability at issue is to be 
considered during the entire period from the initial 
assignment of the disability rating to the present time.  See 
Fenderson v. West, 12 Vet. App. 119 (1999).

The RO has evaluated the veteran's left hip bursitis under 
38 C.F.R. § 4.71a, Diagnostic Codes 5255 and 5019.  Under 
Diagnostic Code 5019, bursitis is rated based on limitation 
of motion of the affected part, with a minimum rating of 
10 percent for a major joint such as the hip.  The rating 
schedule allows for ratings higher than 10 percent based on 
limitation of motion of the thigh at the hip, if flexion of 
the thigh is limited to 30 degrees or less, or if abduction 
of the thigh is limited to 10 degrees or less.  38 C.F.R. 
§ 4.71a, Diagnostic Codes 5252, 5253.  Diagnostic Code 5255, 
for malunion of the femur, provides for ratings of hip 
disability of 10 percent if slight, 20 percent if moderate, 
and 30 percent if marked.

When evaluating disabilities of the musculoskeletal system, 
38 C.F.R. § 4.40 allows for consideration of functional loss 
due to pain and weakness causing additional disability beyond 
that reflected on range of motion measurements.  DeLuca v. 
Brown, 8 Vet. App. 202 (1995).  Further, 38 C.F.R. § 4.45 
provides that consideration also be given to weakened 
movement, excess fatigability and incoordination.  

Records of medical examinations and treatment of the veteran 
during and after service indicate that the veteran has 
chronic left hip pain due to the service-connected bursitis.  
In the report of the January 2004 predischarge VA 
examination, the examiner noted that a medical board had 
recommended that the veteran be separated from service 
because of her left hip bursitis.  The veteran reported that 
she had a great deal of discomfort when the symptoms of the 
left hip bursitis flared up.  On examination, there was no 
tenderness to palpation of the left hip area.  The range of 
motion of the left hip was within normal limits, to 125 
degrees of flexion, 30 degrees of extension, 25 degrees of 
adduction, 45 degrees of abduction, 60 degrees of external 
rotation, and 40 degrees of internal rotation. 

The veteran received VA outpatient treatment, including 
medication and physical therapy, for left hip and low back 
pain in 2005 and 2006.  Physical therapy notes reflect the 
veteran's reports of fluctuations in the severity of the left 
hip pain.  The veteran indicated that both physical activity 
and prolonged sitting worsened the left hip pain.  In an 
August 2005 substantive appeal, the veteran wrote that her 
left hip pain was continuing and worsening.  She stated that 
the left hip pain prevented her from running, and severely 
limited her ability to exercise.

On VA examination in January 2006, the veteran reported that 
she was in intensive physical therapy for pain in her left 
hip and low back.  Examination revealed slight tenderness in 
the left hip.  The range of motion of the left hip was to 100 
degrees of flexion, 30 degrees of extension, 20 degrees of 
adduction, 40 degrees of abduction, 60 degrees of external 
rotation, and 40 degrees of internal rotation.  The examiner 
characterized the range of motion as normal.

VA outpatient treatment notes from March 2006 reflect the 
veteran's report of considerable musculoskeletal pain in 
several areas, including the left hip.  In November 2006, she 
stated that left hip and low back pain made her unable to 
run, and limited how long she could walk, stand, or sit.  In 
the September 2007 hearing, the veteran reported that her 
left hip pain had become worse than it was during service.

Medical examinations have not shown that the veteran's left 
hip has limitation of motion that would warrant a rating 
higher than 10 percent.  The veteran has related that pain in 
her left hip makes her unable to run, and limits how long she 
can tolerate sitting, standing, walking, or exercising.  That 
reduction of endurance in daily activities is consistent with 
slight disability of the function of the hip, and does not 
rise to the level of moderate overall disability, such as 
would warrant a 20 percent rating under Diagnostic Code 5255.  
Over the entire period since service connection became 
effective, the disability of the veteran's left hip has been 
at a level appropriately rated by the 10 percent rating that 
is currently assigned.  The Board denies an increase above 
that rating.

Psoriasis

The RO granted service connection for the veteran's chronic 
psoriasis.  The RO initially assigned a 0 percent, 
noncompensable disability rating for that disorder.  The 
veteran appealed that rating.  In a January 2007 rating 
decision, the RO increased the rating to 10 percent, 
effective from the date of service connection.  The veteran 
has continued her appeal, and is seeking an initial rating 
higher than 10 percent.


The rating schedule provides the following criteria for 
evaluating psoriasis:

More than 40 percent of the entire body 
or more than 40 percent of exposed areas 
affected, or; constant or near-constant 
systemic therapy such as corticosteroids 
or other immunosuppressive drugs required 
during the past 12-month period  
.................................... 60 
percent

20 to 40 percent of the entire body or 20 
to 40 percent of exposed areas affected, 
or; systemic therapy such as 
corticosteroids or other 
immunosuppressive drugs required for a 
total duration of six weeks or more, but 
not constantly, during the past 12-month 
period
   ......................................................... 30 
percent

At least 5 percent, but less than 20 
percent, of the entire body, or at least 
5 percent, but less than 20 percent, of 
exposed areas affected, or; intermittent 
systemic therapy such as corticosteroids 
or other immunosuppressive drugs required 
for a total duration of less than six 
weeks during the past 12-month period  
................... 10 percent

Less than 5 percent of the entire body or 
exposed areas affected, and; no more than 
topical therapy required during the past 
12-month period  ..................... 0 
percent

Or rate as disfigurement of the head, 
face, or neck (DC 7800) or scars (DCs 
7801, 7802, 7803, 7804, or 7805), 
depending upon the predominant disability

38 C.F.R. § 4.118, Diagnostic Code 7816.

For a rating higher than 10 percent under Diagnostic Codes 
7800 to 7805, there must be disfigurement of the facial 
figures; or two or more of the characteristics of 
disfigurement listed under Diagnostic Code 7800; or scars 
that are deep or that cause limited motion.  38 C.F.R. 
§ 4.118, Diagnostic Codes 7800, 7801 (2007).

Service and VA outpatient treatment records show ongoing 
treatment of the veteran for psoriasis affecting her scalp, 
gluteal cleft, and vaginal area.  Treating practitioners have 
prescribed topical medications.  The medications prescribed 
have included topical corticosteroids during some periods.  
From separation from service in March 2004 through April 
2005, practitioners did not prescribe corticosteroids.  
Outpatient treatment notes show that practitioners prescribed 
the topical corticosteroids triamcinolone acetonide and 
hydrocortisone continuously beginning May 13, 2005.  From 
April 14, 2006 forward, practitioners have not prescribed 
regular use of corticosteroids.

On a VA skin examination in January 2006, the veteran 
reported that psoriasis affected her scalp, buttocks, and 
vaginal area.  She reported itching and discomfort in the 
affected areas, without oozing, extensive crusting, or 
functional impairment.  The examining physician found that 
the psoriasis affected 10 percent of the body surface area, 
and 5 percent of the exposed body surface area.  There was no 
disfigurement and no scarring.

In the September 2007 hearing, the veteran reported that the 
various topical medications she had used and presently used 
did not eliminate the symptoms of the psoriasis.  She stated 
that her scalp had constant itching, flaking into the hair, 
and bleeding.

The exposed area and total area affected by the veteran's 
psoriasis do not meet the criteria for a rating higher than 
10 percent.  During the period from May 13, 2005, to April 
13, 2006, practitioners prescribed corticosteroids 
continuously.  As that period had a total duration of more 
than six weeks, but less than twelve months, the treatment 
for the psoriasis met the criteria for a 30 percent rating 
during that period.  Before and after that period, 
practitioners did not prescribe corticosteroids, or 
prescribed them for periods of less than six weeks per twelve 
month period.  Thus, the manifestations of the psoriasis did 
not meet the criteria for a rating higher than 10 percent 
during those periods.  Accordingly, the Board grants staged 
ratings of 10 percent from March 10, 2004, the effective date 
of service connection, 30 percent from May 13, 2005, and 10 
percent from April 14, 2006.  

Left Foot Disorder

During service, the veteran was seen in May 2001 for left 
foot pain.  Left foot symptoms continued, and in October 2002 
a physician diagnosed a Morton's neuroma in that foot.  The 
veteran underwent surgery in February 2003 to excise the 
neuroma.  The RO established service connection for residuals 
of surgical repair of a Morton's neuroma in the left foot.  
The veteran has appealed the noncompensable rating that the 
RO assigned for disability in the left foot.

The RO has rated the left foot disability under 38 C.F.R. 
§ 4.71a, Diagnostic Code 5284.  Under that code, foot 
injuries are rated at 10 percent if moderate, 20 percent if 
moderately severe, 30 percent if severe, and 40 percent if 
there is actual loss of use of the foot.

On VA examination in January 2004, the examiner noted a well 
healed scar between the left third and fourth toes.  There 
was no residual tenderness, and no physical impairment.  
Records of VA outpatient treatment of the veteran do not show 
any complaints involving the left foot.  On VA examination in 
January 2006, the examiner observed the well healed scar.  
The ranges of motion of the toes of the left foot were 
normal.

In the September 2007 hearing, the veteran reported that the 
2003 surgery to excise the Morton's neuroma from her left 
foot had helped with the pain in her foot.  She reported that 
she currently had numbness, tingling, and a pins and needles 
sensation in that foot.

Medical records do not contain any evidence of impairment of 
function of the veteran's left foot.  The veteran reports 
having numbness and tingling, but no pain, in that foot.  The 
evidence does not show any impairment of the left foot that 
rises to the level of a moderate disability.  Therefore, the 
preponderance of the evidence is against a compensable rating 
for post-surgical disability of that foot.  

Extraschedular Ratings

The Board does not have the authority to assign, in the first 
instance, higher ratings on an extraschedular basis under 38 
C.F.R. § 3.321(b)(1).  The circumstances of the veteran's 
left hip, left foot and psoriasis disabilities do not 
necessitate referral of the rating of those disabilities to 
designated VA officials for consideration of an 
extraschedular rating.  Bagwell v. Brown, 9 Vet. App. 377 
(1996).  Extraschedular ratings under 38 C.F.R. § 3.321(b)(1) 
are limited to cases in which there is an exceptional or 
unusual disability picture, with such related factors as 
marked interference with employment or frequent periods of 
hospitalization, that makes it impractical to apply the 
regular schedular rating standards.  The veteran has not had 
frequent hospitalizations for the disabilities at issue.  The 
veteran has reported that she is a full time student.  The 
evidence does not indicate that her service-connected left 
hip or left foot disabilities or psoriasis markedly interfere 
with her studies, employment, or potential to hold 
employment.  The veteran's left hip, left foot and psoriasis 
disabilities do not warrant referral for consideration of an 
extraschedular rating.

Notice and Assistance

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 U.S.C.A. § 5103(a).  VA must request that the 
claimant provide any evidence in the claimant's possession 
that pertains to a claim. 38 C.F.R. § 3.159.

The notice requirements apply to all five elements of a 
service connection claim: 1) veteran status; 2) existence of 
a disability; (3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  Dingess v. Nicholson, 19 Vet. App. 
473 (2006).  The notice must be provided to a claimant before 
the initial unfavorable adjudication by the RO.  Pelegrini v. 
Principi, 18 Vet. App.112 (2004).  The notice requirements 
may be satisfied if any errors in the timing or content of 
such notice are not prejudicial to the claimant.  Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 
444 F.3d 1328 (Fed. Cir. 2006).  

The RO provided the appellant with notice in July 2004, 
subsequent to the initial adjudication.  While the notice was 
not provided prior to the initial adjudication, the claimant 
has had the opportunity to submit additional argument and 
evidence, and to meaningfully participate in the adjudication 
process.  The claim was subsequently readjudicated in a July 
2005 statement of the case and a February 2007 supplemental 
statement of the case, following the provision of notice.  
The veteran has not alleged any prejudice as a result of the 
untimely notification, nor has any been shown.

The notification substantially complied with the requirements 
of Quartuccio v. Principi, 16 Vet. App. 183 (2002), 
identifying the evidence necessary to substantiate a claim 
and the relative duties of VA and the claimant to obtain 
evidence; and Pelegrini v. Principi, 18 Vet. App. 112 (2004), 
requesting the claimant to provide evidence in his or her 
possession that pertains to the claims.  The notification did 
not advise the veteran of the laws regarding degrees of 
disability or effective dates for any grant of service 
connection.  The Board grants herein the claims for service 
connection for disabilities of the low back and left knee.  
The RO will assign ratings and effective dates for those 
disabilities when it effectuates those grants.  With respect 
to claims for higher disability ratings, the Board herein 
partially grants one claim, and denies the other claims.  For 
the granted increase, the Board assigns an effective date, 
based on the evidence of record.  For the denied increases, 
no effective date will be assigned, so any defect with 
respect to that aspect of the notice requirement is rendered 
moot.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

With respect to the claims that the Board is addressing at 
this time, VA has obtained service medical records, assisted 
the veteran in obtaining evidence, afforded the veteran 
physical examinations, obtained medical opinions as to the 
etiology and severity of disabilities, and afforded the 
veteran the opportunity to give testimony before the Board.  
All known and available records relevant to the issues on 
appeal have been obtained and associated with the veteran's 
claims file; and the veteran has not contended otherwise.  
The Board concludes that VA has substantially complied with 
the notice and assistance requirements, and that the veteran 
is not prejudiced by a decision on the claims decided by the 
Board at this time.


ORDER

The appeal for service connection for an acquired psychiatric 
disorder is dismissed.

Entitlement to service connection for lumbosacral strain is 
granted.

Entitlement to patellofemoral syndrome of the left knee is 
granted.

Entitlement to an initial disability rating higher than 10 
percent for greater trochanteric bursitis of the left hip is 
denied.

From March 10, 2004, to May 12, 2005, entitlement to a 
disability rating in excess of 10 percent for psoriasis is 
denied.

From May 13, 2005, to April 13, 2006, entitlement to a 30 
percent rating for psoriasis is granted, subject to the laws 
and regulations controlling the disbursement of monetary 
benefits.

From April 14, 2006, entitlement to a disability rating in 
excess of 10 percent for psoriasis is denied.

Entitlement to an initial compensable disability rating for 
residuals of surgical repair of a Morton's neuroma of the 
left foot is denied.



REMAND

The veteran reports that she began to have migraine headaches 
during service, and continues to have them intermittently.  
The service medical records reflect a complaint of migraine 
headaches on one occasion in November 2000, and several 
reports of headaches in conjunction with upper respiratory 
infections.  In a January 2004 VA examination, held prior to 
the veteran's separation from service, she reported a history 
of migraine headaches.  Records of medical treatment of the 
veteran during and since service, however, do not reflect any 
diagnosis by a physician that the veteran has migraine 
headaches.  The Board will remand the issue for a VA 
examination to clarify whether a diagnosis of migraine 
headaches is warranted in the veteran's case.

In the January 2004 VA examination prior to separation from 
service, the veteran reported that she occasionally had neck 
pain.  Since service, she has reported intermittent neck pain 
and stiffness.  The veteran has had VA outpatient treatment, 
including physical therapy, for musculoskeletal disorders, 
and this treatment has sometimes addressed symptoms in her 
neck.  Examination and treatment records do not contain any 
clear diagnosis with respect to the veteran's neck.  The 
Board will remand the issue for a VA examination to determine 
whether the veteran has a current neck disorder, and to 
obtain an opinion as to the likelihood that any current neck 
disorder is related to the neck symptoms reported during 
service.

The veteran contends that she has left shoulder pain that 
began during service.  She reported left shoulder pain in the 
January 2004 predischarge VA examination, and post-service VA 
treatment notes reflect some complaints of left shoulder 
pain.  The medical records do not contain any diagnosis with 
respect to the veteran's left shoulder.  The VA orthopedic 
examination on remand should include a determination as to 
whether the veteran has a current left shoulder disorder, and 
an opinion as to the likelihood that any current left 
shoulder disorder is related to the left shoulder symptoms 
reported during service.


Accordingly, the case is REMANDED for the following action:

1.  The RO should schedule the veteran for 
a VA medical examination to clarify 
whether a diagnosis of migraine headaches 
is warranted in her case.  The veteran's 
claims file should be provided to the 
examiner for review.  The examiner should 
indicate whether the veteran has migraine 
headaches, and should explain the 
conclusion reached.  If so, the examiner 
should provide an opinion as to whether it 
is at least as likely as not that any 
currently demonstrated migraine headache 
is related to service.

2.  The RO should schedule the veteran for 
a VA orthopedic examination to address the 
nature and likely etiology of any current 
disorders of the neck and left shoulder.  
The veteran's claims file should be 
provided to the examiner for review.  Any 
necessary diagnostic imaging should be 
performed.  The examiner should provide a 
diagnosis for any current disorders of the 
neck and left shoulder.  For each current 
disorder in those areas, the examiner 
should provide an opinion as to whether it 
is at least as likely as not that the 
current disorder has continued from, or is 
otherwise related to, symptoms of neck and 
left shoulder pain that the veteran 
reported during service.

3.  After completion of the above, the RO 
should review the expanded record and 
determine if the veteran's remanded claims 
can be granted.  If any claim remains 
denied, the RO should issue a supplemental 
statement of the case and afford the 
veteran an opportunity to respond.  
Thereafter, the case should be returned to 
the Board for appellate review.

The Board intimates no opinion as to the ultimate outcome of 
this case.  The veteran has the right to submit additional 
evidence and argument on the matters that the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).




______________________________________________
M. E. LARKIN
Acting Veterans Law Judge, Board of Veterans' Appeals







 Department of Veterans Affairs


